Citation Nr: 0526993	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-22 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to November 3, 2003, 
for the assignment of a 20 percent evaluation for 
acromioclavicular separation of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  On June 17, 2002, the RO received the veteran's claim 
requesting an increased rating for his right shoulder 
disability.

2.  Clinical findings on VA examination conducted in July 
2002 show the veteran complained of chronic pain and 
decreased range of motion; there was no evidence of nonunion 
of the clavicle or scapula with loose movement or 
dislocation.

3.  In a December 2002 rating decision, the RO continued the 
10 percent evaluation assigned the right shoulder disability; 
the veteran did not initiate an appeal.

4.  On November 3, 2003, the RO received a request from the 
veteran for an increased rating for his right shoulder 
disorder, and for an additional examination.  

5.  Clinical findings on VA examination conducted in November 
2003 showed right shoulder abduction to 90 degrees, 
demonstrating limitation of arm motion only possible to 
shoulder level, and arthrosis.

6.  In December 2003, the RO assigned a 20 percent evaluation 
for right shoulder disability on the basis limitation of 
motion, effective November 3, 2003.

7.  The November 2003 VA examination constituted new and 
material evidence regarding the overall severity of the 
veteran's right shoulder disorder, and was received within 
the appeal period for the December 2002 rating decision.

8.  It is not factually ascertainable that the veteran's 
right shoulder disability increased in severity in the year 
prior to June 17, 2002.


CONCLUSION OF LAW

The criteria for assignment of an effective date of June 17, 
2002, for the award of a 20 percent evaluation for 
acromioclavicular separation of the right shoulder have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156(b), 3.159, 3.400, 4.71a, 
Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in July 2002 and 
November 2003 provided the veteran with notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (including any 
duty to inform him to submit all pertinent evidence in his 
possession) with respect to his increased rating claim.  See 
VAOPGCPREC 8-2003.  The veteran has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Laws and Regulations

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefore.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

There is an exception in that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, provided that the 
application therefore is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
However, if the increase became ascertainable more than one 
year prior to the date of receipt of the claim, then the 
proper effective date would be the date of the claim.  In a 
case where the increase became ascertainable after the filing 
of the claim, then the effective date would be the date of 
increase.  See generally Harper v. Brown, 10 Vet. App. 125 
(1997).  See also VAOPGCPREC 12-98.

Moreover, the Board notes that the effective date of any 
award based on additional evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

Under the Rating Schedule, a 20 percent evaluation is 
assigned if there is limitation of motion in the arm at 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 
20 percent evaluation is also warranted for nonunion of the 
clavicle or scapula with loose movement, or dislocation of 
the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2005).




Factual Background

On June 17, 2002, the RO received the veteran's claim 
requesting an increased rating for his right shoulder 
disorder.  In support of his claim is a July 2002 VA 
examination report, which documents his complaints of recent 
worsening in right shoulder pain.  He exhibited range of 
motion of 160 degrees of abduction (forward flexion), 90 
degrees of abduction, and 80 degrees of internal and external 
rotation.  He had focal tenderness to palpation over his 
scapular spine and minimal tenderness to palpation over his 
acromioclavicular joint.  There was no glenohumeral pain with 
rotation and no evidence of impingement or instability.  He 
had some pain with cross-arm adduction and external rotation.  
Strength and sensation were intact.  X-rays of the right 
scapula were normal.  The clinical impression was 
acromioclavicular separation with residual pain localized 
over his scapular spine.  The examiner indicated it was 
possible the veteran had acromioclavicular inflammation or 
degenerative changes.

In a December 2002 rating decision, the RO continued the 10 
percent evaluation assigned the right shoulder disorder under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203 for 
impairment of the clavicle or scapula, on the basis that the 
veteran's service-connected right shoulder disability did not 
demonstrate dislocation or nonunion with loose movement of 
the scapula or clavicle.  The veteran did not initiate an 
appeal.

On November 3, 2003, the veteran submitted a statement 
requesting an increased evaluation for his right shoulder 
disability.  He explained that he had almost daily right 
shoulder pain, as well as loss of arm mobility.  He did not 
submit any evidence in support of the claim, but did request 
an additional VA examination.  On VA examination in November 
2003, he reported his shoulder pain had been increasing over 
the past 4 years, and was more frequent and severe than in 
the past.  He exhibited internal rotation of the right 
shoulder to 90 degrees, external rotation to 30 degrees, 
forward flexion to 130 degrees and abduction to 90 degrees.  
The veteran had positive cross-arm abduction test and 
positive supraspinatus isolation test.  The veteran was 
tender to palpation over the acromioclavicular joint with a 
palpable bump in the area.  He had a positive Neers and 
Hawkins signs.  The clinical impression was acromioclavicular 
separation, now with arthrosis.  There was also evidence of 
impingement with rotator cuff tendinopathy due to positive 
supraspinatus isolation test as well as impingement signs.  

In a December 2003 rating decision, the RO assigned the 
current 20 percent evaluation under the limitation of motion 
criteria under the provisions of 38 C.F.R. § 4.71a,  
Diagnostic Code 5201 on the basis of clinical findings that 
showed the veteran's right shoulder motion was limited to 
shoulder level, with abduction to 90 degrees. 

During a Board hearing in July 2005, the veteran testified 
that he first sought an increased rating in 2002, which was 
subsequently denied by the RO in December 2002.  He testified 
that he continued to have difficulty with his right shoulder 
and so in November 2003 sought an additional increased rating 
as well as medical evaluation.  He underwent VA examination 
at that time and on the basis of that examination a 20 
percent rating was assigned.  He testified that since his 
November 2003 examination was within the "12-month window," 
he should be entitled to an earlier effective date.  
Specifically he contends that the 20 percent evaluation 
should be effective prior to November 2003, as his current 
condition was basically the same as when he first filed his 
claim in June 2002.  

Analysis

As stated previously, in December 2002 the RO continued the 
10 percent evaluation for the veteran's right shoulder 
condition on the basis that his service connected disability 
did not demonstrate dislocation or nonunion with loose 
movement of the scapula or clavicle under Diagnostic Code 
5203.  Notice of such action was provided to the veteran in 
December 2002, following which no appeal was initiated.

Ordinarily, the absence of an appeal would render the 
December 2002 action final pursuant to 38 U.S.C.A. § 7105 
(West 2002).  However, in this case the Board finds that the 
November 2003 VA examination report, which was prepared prior 
to expiration of the one year period from the date of 
notification of the December 2002 rating decision, 
constituted new and material evidence with respect to the 
increased rating claim denied in that rating decision; the 
December 2002 rating decision therefore did not become final.  
See Muehl v. West, 13 Vet. App. 159 (1999).  Specifically, 
the November 2003 VA examination report noted the veteran's 
complaints of increased shoulder pain over the past 4 years, 
and reflected the presence of arthrosis as well as continued 
impairment of shoulder motion.  When the examination findings 
are considered in conjunction with the July 2002 examiner's 
impression that the veteran's complaints (also of shoulder 
pain and reduced range of motion) were consistent with 
possible inflammation or degenerative changes in the shoulder 
(despite the absence of abnormalities on X-ray studies), the 
Board concludes that the findings in November 2003 related to 
an unestablished fact necessary to substantiate the claim, 
namely the presence of increased symptomatology with an 
underlying pathological basis.  Moreover, in light of 
demonstrated limitation of motion findings on both 
examinations, the November 2003 examination report also 
raised a reasonable possibility of substantiating the claim.  

Given the Board's finding that finality did not attach to the 
RO's December 2002 action regarding the rating assigned, this 
case turns on whether the record demonstrates that a 20 
percent evaluation is warranted prior to November 2003.  The 
only medical evidence of the veteran's disability prior to 
November 2003 consists of the July 2002 VA examination.  At 
that time the examination revealed no findings of nonunion of 
the scapula or clavicle with loose motion or dislocations.  
Since there was no evidence of impairment of the clavicle or 
scapula, the veteran did not meet the criteria for a 20 
percent evaluation under Diagnostic Code 5203.  There was 
however a substantial decrease in range of motion, including 
90 degrees of abduction, which was evidence of limitation of 
arm motion only possible to shoulder level, consistent with 
the requirements for the 20 percent rating under Diagnostic 
Code 5201.  On this basis, the Board finds that the evidence 
supported assignment of a 20 percent evaluation at the time 
of the June 17, 2002 claim.  The Board notes that there is no 
evidence of any type regarding the right shoulder disorder 
for the year prior to the date of the June 2002 claim, and 
that therefore it is not factually ascertainable that 
entitlement to an increased rating arose at any point prior 
to the date of that claim.  The Board points out that the 
veteran does not contend that he is entitled to an effective 
date even earlier than June 17, 2002.

In all, after review of the evidence of record, and after 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran is entitled to an effective date of 
June 17, 2002, for the award of a 20 percent evaluation for 
his service-connected right shoulder disability.

 
ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of June 17, 
2002, for the award of a 20 percent evaluation for 
acromioclavicular separation of the right shoulder is 
granted.






____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


